Name: Commission Regulation (EEC) No 804/86 of 18 March 1986 amending Regulation (EEC) No 137/79 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States
 Type: Regulation
 Subject Matter: trade policy;  fisheries
 Date Published: nan

 No L 75/ 14 Official Journal of the European Communities 20 . 3 . 86 COMMISSION REGULATION (EEC) No 804/86 of 18 March 1986 amending Regulation (EEC) No 137/79 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 27 and 396 thereof, Whereas Regulation (EEC) No 137/79 ('), as amended by Regulation (EEC) No 3415/85 (2), lays down, inter alia, that vessels registered in the Canary Islands or Ceuta and Melilla shall not be considered as vessels of a Member State and shall not be entitled to receive booklets of T2M forms, Whereas the scope of that provision requires further clari ­ fication , given the definition of the term 'originating products' and the method of administrative cooperation applicable between the customs territory of the Commu ­ nity and Ceuta and Melilla and the Canary Islands , Whereas Regulation (EEC) No 137/79 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 In Article 14a of Regulation (EEC) No 137/79 , paragraphs 1 and 2 shall be replaced by the following : ' 1 . For the purposes of Articles 1 and 2 of this Regulation , vessels definitively entered in the registers of the competent authorities at local level (registros de base) of the Canary Islands , Ceuta or Melilla shall not be considered as vessels of a Member State . 2 . The customs authorities at the port of registry or home port of a fishing vessel definitively entered in the registers of the competent authorities at local level (registros de base) of the Canary Islands, Ceuta and Melilla shall not be entitled to issue booklets of T2M forms to such a vessel .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 20 , 27 . 1 . 1979, p . 1 . (2 OJ No L 324, 5 . 12 . 1985, p . 12 .